FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 GLOBAL LINGUIST SOLUTIONS, LLC;                 No. 17-72516
 ZURICH AMERICAN INSURANCE
 COMPANY,                                          BRB No.
                       Petitioners,                17-0001

                     v.
                                                   OPINION
 ABDULRAOUF ABDELMEGED; U.S.
 DEPARTMENT OF LABOR,
                    Respondents.



          On Petition for Review of an Order of the
                   Benefits Review Board

         Argued and Submitted December 20, 2018
                 San Francisco, California

                    Filed January 16, 2019

 Before: Ronald M. Gould and Marsha S. Berzon, Circuit
     Judges, and Rosemary Márquez, * District Judge.

                   Opinion by Judge Gould


     *
       The Honorable Rosemary Márquez, United States District Judge
for the District of Arizona, sitting by designation.
2      GLOBAL LINGUIST SOLUTIONS V. ABDELMEGED

                          SUMMARY **


                        Defense Base Act

   The panel denied a petition for review brought by an
employer, and its insurer, challenging a decision by the
Benefits Review Board concluding that a linguist who
supported the military in Iraq was entitled to workers’
compensation under the Defense Base Act.

    The panel held that petitions for review of compensation
orders arising under the Defense Base Act should be filed in
the circuit where the relevant district director is located. See
42 U.S.C. § 1653(b); 20 C.F.R. § 702.105.

    The panel held that substantial evidence supported the
administrative law judge’s determination that beginning in
November 2009, the claimant met both the “medical” and
the “economic” aspect of “disability” as defined by the
statute. The panel also held that the ALJ applied the correct
legal standard when considering the evidence in this case.
The panel concluded that the ALJ correctly concluded that
the claimant met his burden to show that he was disabled.




    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
      GLOBAL LINGUIST SOLUTIONS V. ABDELMEGED               3

                        COUNSEL

Kelly F. Walsh (argued), Brown Sims, New Orleans,
Louisiana, for Petitioners.

Lara D. Merrigan (argued), Merrigan Legal, San Rafael,
California; John S. Evangelisti, Denver, Colorado; for
Respondent.


                         OPINION

GOULD, Circuit Judge:

    Petitioner Global Linguist Solutions employed
Respondent Abdulraouf Abdelmeged as a linguist in Iraq,
supporting the American military, for two years. Almost
two years after he returned, Abdelmeged filed a workers’
compensation claim under the Defense Base Act, 42 U.S.C.
§ 1651, alleging among other things that PTSD caused by
his work in Iraq rendered him incapable of earning his
former wages. After two separate hearings before an
Administrative Law Judge (“ALJ”), the Benefits Review
Board agreed that Abdelmeged could not work because of
his psychiatric condition that developed from or was
aggravated by employment in Iraq, and concluded that
Abdelmeged was entitled to compensation from the date he
returned from Iraq. Global Linguist Solutions and its
insurer, Zurich American Insurance Company, petitioned for
review. We deny the petition.

    1. In Pearce v. Director, Office of Workers’
Compensation Programs, 603 F.2d 763 (9th Cir. 1979), we
determined that petitions for review of compensation orders
arising under the Defense Base Act are to be filed directly in
4       GLOBAL LINGUIST SOLUTIONS V. ABDELMEGED

the Court of Appeals. Id. at 765–71; see also Serv. Emps.
Int’l Union v. v. Dir., Office of Workers’ Comp. Programs,
595 F.3d 447, 452 (2d Cir. 2010) (noting circuit split as to
whether petitions seeking review under the Defense Base
Act should be filed initially in district courts or circuit
courts).

    But we have not previously firmly resolved whether
petitions for review of compensation orders arising under the
Defense Base Act should be filed in the circuit where the
relevant district director is located, or in the circuit where the
ALJ’s office is located. See 33 U.S.C. § 921(c); 42 U.S.C.
§ 1653(b); Pearce, 603 F.2d at 765–71; Hice v. Dir., Office
of Workers’ Comp. Programs, U.S. Dep’t of Labor, 156 F.3d
214, 215−16 (D.C. Cir. 1998). Despite a dictum in Pearce
to the contrary, 1 we now hold that the location of the district
director should control.

   The text of 42 U.S.C. § 1653(b) is quite clear: judicial
proceedings should occur in the location of “the office of the

    1
       Pearce held that petitions for review of workers’ compensation
orders under the Defense Base Act should be filed in the circuit courts,
rather than the district courts. In discussing its reasoning, it noted that:

         We do not think that the substitution of an
         administrative law judge for the deputy commissioner,
         when there is a hearing, makes any difference. The
         [provision] should now be treated as reading “wherein
         is located the office of the deputy commissioner or the
         administrative law judge whose compensation order is
         involved.”

603 F.2d at 770−71. But the order at issue in Pearce was an order of a
deputy commissioner, and not an administrative law judge. Thus, that
statement was a non-binding dictum. See Miranda B v. Kitzhaber,
328 F.3d 1181, 1186 (9th Cir. 2003).
      GLOBAL LINGUIST SOLUTIONS V. ABDELMEGED               5

deputy commissioner”—an alternative title for a district
director, 20 C.F.R. § 702.105—“whose compensation
order” is at issue. 42 U.S.C. § 1653(b); see also Hice,
156 F.3d at 215–16. This rule is also practical. The district
directors maintain primary responsibility for workers’
compensation claims and are assigned to claims based on
where the claimant lives. ALJs, by contrast, are assigned
randomly and may travel across the country from other
office locations for hearings, as occurred in this case.
Finally, we so hold to avoid an unnecessary circuit split. The
only other circuit to have squarely addressed this
discrepancy likewise held that appeals should be filed in the
location of the district director. Hice, 156 F.3d at 215−16.

    2.      Substantial evidence supports the ALJ’s
determination that beginning in November 2009,
Abdelmeged met both the “medical” and the “economic”
aspect of “disability” as defined by the statute. See
33 U.S.C. § 902(10); Stevens v. Dir., Office Workers’ Comp.
Programs, 909 F.2d 1256, 1258–59 (9th Cir. 1990), as
amended (Aug. 7, 1990).           That evidence includes
Abdelmeged’s credible testimony, the opinion of his treating
psychiatrist, and his demonstrated inability to earn his
former wages upon his return from Iraq. Although other
evidence in the record might adequately support a different
conclusion, that evidence does not negate or nullify the
substantial evidence supporting the ALJ’s conclusion. See
Gen. Constr. Co. v. Castro, 401 F.3d 963, 965 (9th Cir.
2005).

   The ALJ reasonably relied on the opinion of the treating
psychiatrist, Dr. Pock. Dr. Pock was qualified to express an
opinion about how Abdelmeged’s condition affected him in
the past; Dr. Pock’s opinion was supported by
Abdelmeged’s credible testimony. And the evidence that
6     GLOBAL LINGUIST SOLUTIONS V. ABDELMEGED

Dr. Pock did not consider, including Abdelmeged’s previous
medical records and request for unemployment benefits, did
not necessarily conflict with Dr. Pock’s opinion.

    The ALJ applied the correct legal standard when
considering the evidence in this case. See Dir., Office of
Workers’ Comp. Programs, Dep’t of Labor v. Greenwich
Collieries, 512 U.S. 267, 276 (1994). For the reasons
discussed above, substantial evidence supports the ALJ’s
finding that the evidence weighed in Abdelmeged’s favor.
We hold that the ALJ correctly concluded that Abdelmeged
met his burden to show that he was disabled.

    PETITION FOR REVIEW DENIED.